ACCEPTED
                                                                                                         03-15-00384-CV
                                                                                                                 6555230
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                    8/19/2015 9:24:00 AM
                                                                                                       JEFFREY D. KYLE
                                      NO. 03-15-00384-CV                                                          CLERK


 CRYSTAL BINGHAM HERNANDEZ § IN THE COURT OF APPEALS
    Appellant                                   FILED IN
                                                 §               3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
 VS.                                             § FOR THE
                                                                 8/19/2015 9:24:00 AM
                                                 §
                                                                   JEFFREY D. KYLE
 TIFFANY POLLEY                                  §  THIRD DISTRICT OF TEXAS
                                                                         Clerk
     Appellee

              MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes CRYSTAL BINGHAM HERNANDEZ, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

         1.    This case is on appeal from the County Court at Law No. 2 of Tom Green County,

Texas.

         2.    The case below was styled Crystal Bingham Hernandez v. Tiffany Polley, and

numbered 1 2C482-L2.

         3.    Notice of Appeal was filed with this Court on June 24,2015.

         4.    The Clerk's Record was filed with this Court on July 13, 2015. The Reporter's

Record was filed with this Court on July 22, 2015.

         5.    Appellant's brief is presently due on August 21, 2015.

         6.    Appellant requests a 30-day extension from the present deadline of August 21,

2015 to September 20, 2015.

         7.    No extension to file the brief has been requested or received in this cause.

         8.    Appellant's counsel relies on the following facts as good cause for the requested
extension:

       The Reporter's Record filed in this case is a lengthy multi-volume Record. Counsel for

Appellant needs additional time to research and evaluate all potential issues that may be advanced

on appeal.

       Counsel for Appellant has an extensive caseload of civil, criminal and family cases

pending in various county and district courts. Counsel for Appellant has been required to

participate in numerous contested cases following the filing of this appeal. Counsel for Appellant

is currently preparing for jury trial in a civil case in Val Verde County, Texas which is set for trial

on August 24, 2015.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion to Extend Time to File Appellant's Brief, and for such other and further relief as the Court

may deem appropriate.

                                                Respectfully submitted,

                                                The Law Offices of Rick Delloyos
                                                502 South Irving Street
                                                San Angelo, Texas 76903
                                                rick@dehoyoslawfirm.com
                                                Tel: (325) 658-8000
                                                Fax: (325) 227-6913




                                                State Bar No. 05644
                                                ATTORNEY FOR APPELLANT
                             CERTIFICATE OF CONFERENCE

       This is to certify that on August (      , 2015, I contacted Mr. Kirk D. Willis' office in an

effort to determine if he was unopposed or opposed to this Court granting an extension of thirty

days for the filing of Appellant's Brief. I certify that I have discussed this motion with Mr. Kirk

D. Willis, and he is NOT OPPOSED to this motion.



                                               ik DeHoyos
                                              Attorney for Appellan




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion to Extend Time to
File Appellant's Brief was served on all counsel of record on this ft    day of August, 2015, as
follows:

Via Fax Transmission: (214) 736-9994
Kirk D. Willis
The Willis Law Group, PLLC
10440 N. Central Expy., Suite 520
Dallas, TX 75231